Order filed May 24, 2016




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-15-00985-CV
                                    ____________

                 TEXAS STAR SHUTTLE, ET AL., Appellants

                                         V.

                       RICHARD GRICE, ET AL., Appellees


                       On Appeal from the 127th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2013-53710

                                     ORDER

      Appellant’s brief was due May 4, 2016. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before June 24, 2016, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                       PER CURIAM